The verified petition of the parties beneficially interested alleges that the Santa Ana School District and the boundaries and territory comprising said school district are the same as that of the city of Santa Ana, a municipal corporation of the fifth class; that on the fourteenth day of November, 1911, the board of education of the city of Santa Ana, at a regular meeting of said board by unanimous vote, resolved to call a special election of the qualified voters of said school district for the purpose of submitting to said voters the question whether or not $25,000 in bonds of said school district should be issued and sold "to raise money for the purpose of purchasing school lots and for building one more schoolhouse and supplying the same with furniture, necessary apparatus, and for improving the grounds of said schoolhouse within said district, and afford better facilities for educating the school children within said school district"; that said special election was duly held under proper and legal notice; that due and proper canvass and return of the votes cast at said election was made; that more than two-thirds of *Page 106 
the votes cast were in favor of issuing the said bonds, all of which was entered upon the minutes of said board of education and the same were duly certified to the board of supervisors of Orange county, together with all proceedings had in the premises; that on the ninth day of January, 1912, said board authorized and directed the issuance and sale of said bonds of said school district, due notice thereof being given, sealed bids received, opened, and the said bonds were awarded to said Statts Company, a corporation; that on the same day the board entered upon its minutes the form of said bonds and of the interest coupons attached thereto, fixing the time when the whole or any part of the principal of said bonds would be payable, which time was not more than forty years from the date thereof; that in the form prescribed it was required that the chairman of said board of supervisors should sign each and every one of said bonds; that the total amount of said bonds so issued does not exceed five per cent of the taxable property of the district as shown by the last equalized assessment-book of the county; that said bonds were prepared and presented to the said defendant, chairman of said board, for signature and he refused, and still refuses, to attach his signature thereto as chairman of the board of supervisors. Petitioners therefore ask for a writ of mandate commanding the said chairman of the board of supervisors to so attach his signature, and their petition presents reasons sufficient to warrant the issuance of the writ by this court in the first instance.
The action of the chairman of the board of supervisors in refusing to sign and the resistance to the issuance of this writ are based solely upon the ground that the phrase, "and afford better facilities for educating the school children within said school district," is within itself an expressed purpose, in addition to the other purposes mentioned, and one not recognized by statute as a purpose for which bonds may be issued. The authority of a board of education and a school district in a city of the fifth class to call an election for the issuance of bonds is given by the act approved March 20, 1909. (Stats. 1909, p. 528.) This act being a complete revision of the subject to which earlier statutes related, is manifestly intended as a substitute for the former legislation, and such prior acts in relation to the subject must be considered as repealed. (State v. Conkling, 19 Cal. 501; Mack v. Jastro,126 Cal. 130, *Page 107 
[58 P. 372].) Section 1 of the act above mentioned provides: "The board of education of any school district in a city of the fifth class, . . . may, when in their judgment it is advisable, . . . call an election and submit to the electors of the district whether the bonds of such district shall be issued and sold for the purpose of raising money to purchase school lots, and for building or purchasing or repairing one or more schoolhouses, and supplying the same with furniture, necessary apparatus, and improving the grounds, and for liquidating any indebtedness already incurred for such purposes." If, as contended by respondent, the bonds are issued and sold to raise money for purposes not contemplated by the statute, the invalidity of the bonds is conceded. The sole question, then, for determination upon the application for this writ is whether or not the words, "and afford better facilities for educating the school children within said school district," are in themselves an expression of a purpose. We are of opinion that such language cannot be held to amount to the declaration of a purpose. Had the resolution of the board of education contained only this clause as the purpose for which the bonds were proposed to be issued, there should be no controversy as to the insufficiency of the resolution to declare a purpose. If, then, no purpose would be declared because of its indefinite character, no purpose is expressed merely because it is added to the other expressed purposes. If the word "and" had been omitted, we take it that there would be no controversy in relation to this matter; that the remainder of the phrase would be accepted as a conclusion of the board with reference to the effect and object of the purposes thereinbefore specifically expressed. The language of the resolution defined clearly certain purposes which, under the statute, were sufficient to authorize the calling of an election. The act of 1909 does not require that the purposes shall be designated in the notice of election, but does require that they be expressed in the resolution directing the call for such an election. Some significance may be attached to the omission of the word "to" in the clause mentioned as indicating the effect which should be given the expression. We think, correctly speaking, that the clause should be read, "and affording better facilities," etc., as indicative of the object of the preceding expressed purposes. To our minds, this objectionable *Page 108 
clause was but an expression of opinion by the board that the building of the schoolhouses, etc., would thereby afford better facilities. While such expression was unnecessary and added nothing to the resolution, we do not feel willing to conclude that its effect was to add an additional purpose to those properly expressed purposes preceding it.
Writ granted.
James, J., and Shaw, J., concurred.